T. M. Burns, P. J.
On July 31, 1973, defendant was convicted by a jury of receiving stolen property with a value over $100. MCLA 750.535; MSA 28.803. He was sentenced to 40 months to 5 years in prison. Claim of appeal was filed on February 17, 1975.
*9Defendant challenges the legality of his arrest and subsequent warrantless searches.
On March 13, 1972, Michigan State Police officers were investigating a stolen car ring. The surveillance team was observing a 1972 Mark IV automobile, the vehicle identification number (VIN) of which one of the police officers discovered to be bogus. In the same parking lot as the suspect automobile was a 1969 Cadillac and a Ford Maverick, both of which were noticed by the police officers. All three vehicles were driven out of the parking lot at the same time and travelled together. The surveillance team followed the vehicles to a gas station at which all three cars had stopped.
At the gas station, Officer McKee, a Southfield police officer who had joined the surveillance team, approached the Cadillac and asked the driver, defendant herein, for his driver’s license and car registration. The license was in defendant’s name and the registration was in the name of Mr. Benning. A check was made on the documents. The registration checked out with the license plates and the Cadillac’s VIN also matched.
Another member of the surveillance team, Officer George, took defendant and the Cadillac to the Southfield police station. At the police station, defendant was formally placed under arrest and an inventory search was made. The Cadillac was examined and it was discovered that the VIN plate was bogus, that two of the VIN numbers were out of line on the plate, and that the VIN number did not match the identification numbers located on the engine block and frame. It was determined that the car was stolen, and defendant was charged with receiving stolen property.
Defendant challenges the legality of his arrest, *10arguing that the police had no probable cause to believe that a felony had been committed.
A police officer is authorized to arrest without a warrant when he has reasonable cause to believe that a felony has been committed and reasonable cause to believe that such person has committed it. MCLA 764.15; MSA 28.874. Chief Judge Danhof’s opinion in People v Langston, 57 Mich App 666; 226 NW2d 686 (1975), contains a concise statement of the law relative to determining the validity of a warrantless arrest:
"Reasonable or probable cause stems from some fact, circumstance, or information which creates an honest belief in the mind of a reasonable and prudent man; that is, there must be good reason to believe that the person arrested has committed a felony. People v Napolitano, 2 Mich App 601; 141 NW2d 356 (1966), lv den [sub nom People v Kedzierski], 378 Mich 729 [1966]. The facts upon which the belief is based must exist at the time of the arrest. People v Major, 34 Mich App 405; 191 NW2d 494 (1971). Information subsequently acquired can have no bearing upon this determination. People v Gwinn, 47 Mich App 134; 209 NW2d 297 (1973).
"Actual facts creating an actual belief can alone give rise to probable cause. People v Panknin, 4 Mich App 19; 143 NW2d 806 (1966). An officer may not arrest on mere suspicion. People v Griffin, 33 Mich App 474; 190 NW2d 266 (1971), lv den, 385 Mich 775 [1971], Rather, the officer must entertain an honest, actual belief, based on reasonable grounds, that the arrested individual committed a felony.” 57 Mich App at 672.
There can be little dispute that defendant was under arrest when he accompanied the police officer to the Southfield police station. The initial stop and investigation of defendant at the gas station may well have been justified under Terry v Ohio, 392 US 1; 88 S Ct 1868; 20 L Ed 2d 889 *11(1968), but once he was taken to the police station, he was effectively within the custody of the police and was not free to leave.
At the time of defendant’s arrest, the police knew that defendant was travelling in a group of cars which included a known stolen vehicle, the Mark IV. One of the officers testified that when he observed the Cadillac at the gas station, it appeared to him that two of the numbers on the VIN plate were out of line with the others. On the other hand, defendant presented proper identification and the car registration matched the plates and the VIN number. There is no indication in the record that the police knew that the Cadillac had been stolen or that the defendant had previously been involved with stolen cars. Under these circumstances it is clear that the police were acting on no more than mere suspicion in arresting the defendant. As such, there was no reasonable or probable cause to validate the warrantless arrest.
Having found defendant’s arrest to have been invalid, we are presented with the difficult question of whether the evidence against defendant emanating from that invalid arrest should have been suppressed by the trial court.1 This Court has recently held that the question in such a situation is whether the evidence was procured by an exploitation of the illegality of the arrest or whether the evidence was procured by means sufficiently distinguishable to be purged of the primary taint.2 We first consider the evidence of the proper vehicle identification numbers.
After defendant’s arrest, the Cadillac which he was driving was taken to the police station. There *12a car theft expert examined the VIN plate and found that it had been tampered with. He then checked the vehicle identification numbers on the engine block and frame and found them to be different than the number on the VIN plate.
This search of the automobile obviously cannot be justified as a search incident to a valid arrest. Nor is the "exigent circumstances” doctrine available as the vehicle was removed to the police station.3 The "plain view” exception to the warrant requirement does not justify the examination of the vehicle identification numbers. Again, no exigent circumstances existed and the discovery of the evidence was not inadvertent; the police searched a specific location for a specific object. See People v Heard, 65 Mich App 494; 237 NW2d 525 (1975). Cf. People v Frank Smith, 43 Mich App 400; 204 NW2d 308 (1972).
The prosecutor has offered no acceptable basis upon which the warrantless search of the vehicle and the resulting evidence against the defendant might be justified. The evidence of the correct vehicle identification numbers, that the VIN plate had been tampered with and the resulting evidence that the car had been stolen should have been suppressed. The trial court’s failure to suppress the evidence was reversible error.
Defendant also contends that certain evidence discovered on his person by the police subsequent to his arrest should have been suppressed. At the police station, defendant was taken to the booking area and asked to turn over his possessions including his shoes and socks. While defendant was removing one of his socks, an officer noticed a small piece of paper inside the sock. The folded piece of paper was taken by the officer and opened. *13The paper proved to be a temporary driver’s license issued to one Willie Benman. This license was used in evidence against the defendant at trial. Since the incarceration of the defendant was unjustified, the inventory search which produced the temporary driver’s license was invalid. Cf. People v Dixon, 392 Mich 691; 222 NW2d 749 (1974). The license should have been suppressed, and its admission into evidence was reversible error.
Reversed and remanded to the trial court.
D. E. Holbrook, Jr., J., concurs in the result only.

 Cf. People v Jones, 66 Mich App 223; 238 NW2d 813 (1975), and People v White, 392 Mich 404; 221 NW2d 357 (1974), cert den, 420 US 912; 95 S Ct 835; 42 L Ed 2d 843 (1975).


 See People v Jones, supra, footnote 1.


 See People v White, supra, footnote 1.